Citation Nr: 1442393	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  06-32 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for a right varicocele.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
September 2006 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Houston, Texas, which continued the Veteran's
noncompensable rating for a right varicocele.

In May 2009, the Veteran testified at a hearing before the undersigned Veterans
Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board remanded the Veteran's claim for entitlement to a compensable rating
for a right varicocele in August 2009.  The Board then denied the Veteran's claim in
an August 2011 decision.  Thereafter, the Veteran appealed to the United States
Court of Appeals for Veterans Claims (Court).  In a February 2013 Memorandum
Decision, the Court vacated the August 2011 decision as to that issue.  The Board again remanded the claim in October 2013.  The issue returns to the Board for further consideration.


FINDING OF FACT

The Veteran's right varicocele is unrelated to his renal disease, incontinence, lower extremity varicose veins, erectile dysfunction, and voiding frequency; is asymptomatic; and has no effect on his usual daily activities.


CONCLUSION OF LAW

The criteria for a compensable rating for a right varicocele have not been met.  38 C.F.R. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.104, DC 7599-7120 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

For an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom., Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.

Here, the duty to notify was satisfied by a letter dated June 2006, which was sent prior to the September 2006 rating decision.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained service treatment records, and private and VA treatment records.

The Veteran was afforded VA compensation and pension examinations germane to his claim on appeal in August 2007, February 2010 (with a May 2010 addendum), April 2012, and June 2014.  These examinations were adequate because the examiners based their opinions upon consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluation will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Additionally, the VA examinations of record fully describe the functional effects caused by the Veteran's disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Veteran asserted in May 2007 that the July 2006 examiner misrepresented his reported symptoms.  The Board finds, however, that any such error was cured by the subsequent examinations listed above.

The claim was remanded by the Board for additional development in August 2009 and October 2013.  There has been substantial compliance with the Board's remand directives, insofar as VA requested and obtained additional treatment records, and provided the Veteran with new examinations in February 2010, April 2012, and June 2014.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

VA provided the Veteran with a hearing before the undersigned VLJ in May 2009.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran filed his current claim for an increased rating in November 2005 and, in the September 2006 rating decision currently on appeal, the RO continued the Veteran's noncompensable disability rating under 38 C.F.R. § 4.104, Diagnostic Code 7599-7120.

The Veteran contends in his hearing testimony and elsewhere that his service-connected right varicocele warrants a compensable rating.  At the May 2009 Board hearing, the Veteran's representative asserted that he should be rated at 10 percent based on his slow, weak stream of urine; decreased force and hesitancy of urination; and the fact that he carries a urinal around on a daily basis.  See transcript, p. 2.  The Veteran's spouse testified that his urine was more frequent, and had an increased flow.  Id., p. 3.  She further stated that he takes a pill to decrease the frequency of his urination.  Id., p. 4.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a compensable disability evaluation for the Veteran's service-connected right varicocele is not warranted.

Specifically, the June 2014 VA examiner explained the anatomical position of a varicocele, and its effects, or lack thereof, on distinct parts of the human body:

According to medical literature a varicocele (VAR-ih-koe-seel) is an enlargement of the veins within the scrotum, the loose bag of skin that holds your testicles.

[The] Veteran also has renal failure due to chronic kidney disease and he is on dialysis.  His renal disease is not related to [the] varicocele and his reported incontinence is also Not related to [the] varicocele.  The anatomy of the kidneys and bladder are not related to vascular supply of the scrotum.  They are not connected in any way.  The ureter does not travel through his testicals.  His testicals [are] not related to renal production.... The leg pain he reports is not due to the scrotum varicocele but due to [a] varicose vein condition of the lower extremity....[The] varicose veins [are] not related to his scrotal varicocele.

In addition to the foregoing, the April 2012 VA examiner found that the Veteran's varicocele was asymptomatic.  Further, in May 2010, a VA examiner responded to the question of whether the Veteran's reported day and night voiding and/or wearing of absorbent material was due to the right varicocele, or from other etiology; the VA examiner explained that those symptoms are attributable to the Veteran's benign prostatic hypertrophy.  Likewise, in a February 2010 VA examination, the examiner found that the Veteran's right varicocele has no effect on his usual daily activities.

As the Court observed in its February 2013 Memorandum Decision, the August 2007 VA examiner opined that "It is more likely than not that
[the Veteran's scrotal varicosities] contribute little to the symptoms of weakness and fatigue in his lower extremities."

Where, as here, conflicting competent opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  In this case, the August 2007 VA examiner provided no rationale for his assertion that the Veteran's scrotal varicosities contribute to symptoms of weakness and fatigue in his lower extremities.  Consequently, that opinion warrants no probative weight.  See, e.g., Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  See also Horn v. Shinseki, 25 Vet. App. 251 (2012).  By contrast, the June 2014 VA examiner provided a thorough rationale to the effect that the Veteran's leg symptoms are anatomically unrelated to his scrotum varicocele, but rather are attributable to his varicose vein condition of the lower extremity.  The June 2014 VA examiner's anatomical explanation is both clear and facilitative of judicial review, and therefore warrants greater probative weight than the August 2007 examiner's unsubstantiated opinion.  Id.

With respect to the Court's reference to other potentially relevant diagnostic codes, the Board observes that, as the June 2014 VA examiner explained, a varicocele relates to male reproduction.  As such, potentially applicable diagnostic codes include 38 C.F.R. § 4.115b, DC 7522, 7523, and 7524.

A compensable rating under DC 7522 is inapplicable in this case because the Veteran does not have a penis deformity with loss of erectile power.  Indeed, the June 2014 VA examiner specified that the Veteran's erectile dysfunction is not attributable to his right varicocele or to any treatment for that disorder.  Further, the June 2014 and February 2010 VA examiners found that the Veteran's penis was normal.

A compensable rating under DC 7523 is inapplicable in this case because the Veteran does not have complete atrophy of both testes, and a compensable rating under DC 7524 is likewise inapplicable because the Veteran does not have removal of both testes.  Specifically, the February 2010 VA examiner found that the Veteran has no testicular atrophy; the April 2012 VA examiner found that the Veteran's testes are of normal size, shape, and consistency; and the June 2014 VA examiner found that the Veteran's testes were normal.

The Board further finds that special monthly compensation pursuant to 38 C.F.R. § 3.350 is unwarranted in this case because, as the June 2014 VA examiner ascertained, his loss of use of a creative organ is less likely than not attributable to his right varicocele or to any treatment for that disorder.  The examiner specified that no significant varicocele was palpated.  The Board finds that the VA examiner's findings are both competent and credible based on her expertise and her explanations described above.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board finds that, in light of the July 2014 VA examiner's anatomical explanation, no additional diagnostic codes are actually or potentially pertinent to the Veteran's service-connected right varicocele.

Consequently, the benefit of the doubt is not for application because the preponderance of the evidence is against the claim, and entitlement to a compensable evaluation is not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the most probative evidence of record-the competent and credible objective findings of the June 2014, April 2012, May 2010, and February 2010 VA examiners' reports-show that the Veteran's right varicocele is asymptomatic and has no effect on his usual daily activities.  Consequently, the Board finds that referral for consideration of an extraschedular rating is not warranted.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has not submitted evidence of unemployability due to his right varicocele and, as the June 2014 examiner competently and credibly opined, his male reproductive system condition (right varicocele) has no impact on his ability to work.  Thus, TDIU is not raised by the record.


ORDER

A compensable evaluation for a right varicocele is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


